Citation Nr: 0531835	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) prior to 
October 11, 2002; and, in excess of 70 percent on and after 
October 11, 2002. 

2.  Entitlement to an effective date earlier than October 11, 
2002, for the grant of a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  By a rating action of October 1996, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD), and assigned a 30 percent disability rating 
effective September 13, 1994.  The veteran perfected a timely 
appeal of that decision.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Subsequently, by a rating action of July 
1998, the RO denied the veteran's claim for a total 
disability evaluation based on individual unemployability 
(TDIU).  

In March 2001, the Board remanded the case to the RO for 
further evidentiary development.  A rating action in April 
2003 increased the evaluation for the veteran's PTSD from 30 
percent to 70 percent, effective October 11, 2002; that 
rating action also granted a TDIU effective October 11, 2002.  

Based on the aforementioned procedural history, as well as 
the Court's holding in Fenderson, supra, the issues now 
properly before the Board are as set forth on the cover page 
of this decision.  As noted in more detail below, however, in 
light of the Board's decision to award an initial 100 percent 
schedular rating for PTSD from September 13, 1994, the issue 
of entitlement to an earlier effective date for the TDIU 
award is now moot.  See VA O.G.C. Prec. Op. No. 6-99, 64 Fed. 
Reg. 52,375 (1999).  


FINDINGS OF FACT

1.  Since the effective date of the award of service 
connection, the veteran's PTSD has been manifested by 
intrusive thoughts, recurring nightmares of his Vietnam 
experiences, sleep disturbance, flashbacks, anxiety, 
outbursts of anger, and difficulties in adapting to stressful 
circumstances that results in total interference in 
employment and serious impairment of social functioning.  

2.  Since September 13, 1994, the veteran's PTSD symptoms are 
shown to more nearly approximate disability productive of 
total occupational and social impairment under the more 
favorable criteria in effect prior to November 7, 1996.  

3.  In view of the award of an initial 100 percent schedular 
rating for PTSD, and the grant of that rating effective from 
September 13, 1994, the veteran's claim for a total rating 
based on unemployability prior to October 11, 2002, is moot. 


CONCLUSIONS OF LAW

1.  PTSD is 100 percent since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.130, 4.132, Diagnostic Code 9411 (as in effect prior 
to and since November 7, 1996).  

2.  The questions of whether the veteran is entitled to an 
effective date earlier than October 11, 2002 for both the 
award of a TDIU and for the assignment of a 70 percent rating 
for the service-connected PTSD are now moot, warranting 
dismissal of the appeal as to those issues.  38 U.S.C.A. 
§§ 511, 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.101 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  In light of the Board's decision to 
allow the benefit sought on appeal, there is no need to 
discuss compliance with the VCAA.  


II.  Factual background.

The evidence of record reflects that the veteran's claim for 
service connection for PTSD (VA Form 21-4138) was received in 
September 1994.  Submitted in support of the veteran's claim 
was a medical statement from Dr. Jose E. Villanueva, dated in 
September 1994, who described the veteran has anxious and 
distant, who's affect was sad, and mood was congruently 
depressed.  Dr. Villanueva also reported that the veteran was 
tearful throughout the interview.  His symptoms were centered 
around his symptoms, which included: feelings of depression, 
worthlessness, hopelessness and fears of losing his mind, 
killing someone or himself.  It was also noted that the 
veteran had problems with flashbacks.  His memory was fair, 
concentration was diminished, judgment was poor, and insight 
was lacking.  The pertinent diagnosis was PTSD, delayed onset 
with depression.  

The veteran was afforded a VA compensation examination in 
September 1995, at which time he noted that his military 
occupational specialty was as a combat engineer; he spent one 
year and one month in Vietnam.  The veteran several traumatic 
experiences he experienced in Vietnam, including the death of 
a friend upon his first contact with the enemy.  The veteran 
indicated that, later on, when he and other soldiers were 
left to stand guard on North Vietnamese who had participated 
in the operation that was responsible for the death of his 
friend, they threw these Vietnamese in a hole and placed an 
excessive quantity of explosives to make sure that they were 
completely blown up.  The veteran referred to a lot of 
ambivalent feelings regarding his experiences in Vietnam; 
however, he also reported feeling very guilty for the things 
he did.  The veteran described a lot of insecurity about his 
own self and his ability to work adequately.  He indicated 
that the only reason he had been able to maintain his job was 
because the one who got him the job was another Vietnam 
veteran.  The veteran indicated that that person has since 
been fired, and he has been harassed by his superiors.  The 
veteran also reported having a lot of difficulty sleeping at 
night.  He reported being avoidant of others; in fact, he 
described being fearful of other people.  He acknowledged 
that on many occasions, he had felt like killing himself 
because he felt he was bothersome for his family and for 
others.  He also reported having thought about killing those 
who have gotten in his way throughout the years.  

On mental status examination, it was noted that the veteran 
was casually dressed and adequately groomed.  He was very 
tense from the beginning of the interview.  His responses 
were relevant and coherent, but when it came to the point of 
his having to elaborate on his experiences in Vietnam, the 
veteran almost decompensated.  He had a hard time maintaining 
his composure during the course of the interview.  He 
acknowledged that he was basically an isolated person; it had 
gotten to the point that he was almost fearful of dealing 
with other people for facing responsibilities.  It was noted 
that the veteran had never looked for a job on his own; he 
was unable to face interviews.  The jobs that he had gotten 
had been basically because of other Vietnam veterans that 
were friends, and gave him an opportunity.  He had seriously 
considered doing away with himself and most frightening of 
all, he had inclusively planned the death of other people.  
In that sense, the examiners stated that the veteran was 
quite referential and to a certain extent paranoid and very 
fragile in his present emotional state.  He was definitely 
depressed.  The affect did correspond to his emotional 
content.  He was oriented in all spheres.  Memory was vividly 
maintained.  Judgement was fair, and insight was very poor.  
The pertinent diagnosis was PTSD with very strong associated 
depression; psychosocial stressors were reported as Vietnam 
Combat experiences.  The veteran was assigned a global 
assessment of functioning (GAF) score of 50-51.  The 
examiners stated that it was their opinion that the veteran's 
emotional condition was very fragile.  

By a rating action of October 1996, the RO granted service 
connection for PTSD; a 30 percent disability rating was 
assigned, effective September 13, 1994.  

The veteran's claim for an increased rating based on 
individual unemployability (TDIU) (VA Form 21-8940) was 
received in June 1997.  Submitted in support of the veteran's 
claim were VA progress notes, dated in February 1997, 
indicating that the veteran was seen for evaluation of his 
PTSD symptoms.  The veteran complained of difficulty sleeping 
due to recurring nightmares involving Vietnam; he also 
reported intrusive recollections of Vietnam, restlessness, 
irritability, and forgetfulness.  The assessment was PTSD 
chronic, moderate-severe.  

Received in February 1998 were medical records, VA as well as 
private treatment reports, dated from May 1995 through June 
1997, reflecting ongoing clinical evaluation and treatment 
for the veteran's psychiatric disorder, diagnosed as PTSD and 
major depression.  During a clinical visit in April 1997, the 
veteran reported having difficulties at work due to memory 
and concentration problems; he stated that all of those 
problems are affecting his productivity, and are having an 
impact on his job duties.  The veteran indicated that he was 
unable to go back to work as a result of emotional and 
physical problems.  He reported continued isolation, anger 
control problems, and increased anxiety.  The diagnosis was 
PTSD.  During a clinical visit in May 1997, it was noted that 
the veteran continued to be out of a job, and he was mostly 
isolated from family and others.  The veteran indicated that 
he couldn't continue to work due to increased concentration 
problems, and increased nervousness.  It was noted that the 
veteran had a history of many different jobs.  When seen in 
June 1997, the veteran reported being anxious, tense, 
depressed, and having difficulty sleeping.  He also reported 
difficulty dealing with people, flashbacks and nightmares.  
The assessment was PTSD, depressive disorder.  

Of record is a Social Security Administration decision, dated 
in September 1997, indicating that the veteran was found to 
be disabled due to disorders of the back and affective 
disorders; it was noted that his disability began in November 
1996.  Associated with this decision were medical records, 
dated from February 1997 through August 1997, reflecting 
treatment for several disabilities, including PTSD and 
depression.  Among these records is a report of questionnaire 
of daily activities, dated in May 1997, wherein the veteran 
indicated that he had difficulty sleeping.  The veteran 
indicated that he watched television all day because that is 
his only pastime.  The veteran indicated that he does not 
attend any social activities because it makes him nervous.  
The veteran also reported problems relating to relatives and 
friends.  The veteran stated that he was always angry; he 
noted that he kept to himself to avoid offending anybody or 
losing control and doing something that he might be sorry for 
later.  

Among the above records was a copy of a psychiatric report 
from Dr. Carmen L. Martinez Cotto, dated in June 1997.  Dr. 
Martinez noted that the veteran cried but tried to hide it; 
he was noticeably anxious and very unrelaxed.  He avoided 
direct visual contact when speaking so that the fact that he 
was crying will not be noticed.  He tried to cooperate with 
the examiner.  His affect was appropriate to the content of 
his thought; his state of mind was anxious and on occasions 
irritable.  His thought was organized.  He was logical, 
coherent, relevant, but very slow.  He did not have free 
associations but he did present blocks.  The content of his 
thoughts revolved around his anger that he had.  The 
veteran's attention was poor.  He was not attentive to what 
was said or explained to him.  His concentration was 
diminished.  The veteran had poor impulse control and poor 
tolerance of frustration.  The diagnostic impression was 
major depression, moderate to severe, with aspects of marked 
anxiety; R/O PTSD.  The examiner stated that the veteran was 
not capable of managing his funds; she noted that his ability 
to remember, concentrate, pay attention, preserve, and 
interact socially and to adapt were diminished.  

The veteran was afforded a VA compensation examination in 
March 1998; at that time, it was noted that he was seen 
without claims folder or hospital record.  The veteran 
complained of an inability to stand pressures; he indicated 
that he stayed home all day.  On examination, the veteran was 
described as clean, adequately dressed and groomed.  He was 
alert and oriented x3.  His mood was somewhat depressed.  His 
affect was constricted.  His attention and concentration were 
good.  His memory was fair.  His speech was clear and 
coherent.  He was not hallucinating.  He was not suicidal or 
homicidal.  His insight and judgment were fair.  He exhibited 
good impulse control.  The pertinent diagnosis was PTSD with 
depressive features, and a GAF score of 75 was assigned.  A 
social and industrial survey report, dated in April 1998, 
indicated that no abnormal behavior was reported by all 
persons interviewed.  

Received in January 2000 were VA progress notes, dated from 
February 1996 through January 2000, which show that the 
veteran received ongoing clinical attention and treatment for 
his psychiatric disorder.  In September 1997, the veteran 
reported that he continued to be out of a job; he indicated 
that he was unable to work because he was feeling nervous, 
anxious, and he was afraid of losing control.  During a 
clinical visit in August 1998, it was noted that the veteran 
was not working nor did he have specific interests for his 
leisure time.  The assessment was: patient's poor self 
concept, poor self control and poor coping skills affects 
performance in daily living activities.  A May 1999 VA 
progress note described the veteran as having severe PTSD 
symptoms.  It was noted that the veteran was unable to 
tolerate stress; his judgment was poor and he was unable to 
engage in normal gainful work activity.  He was diagnosed 
with PTSD, and assigned a GAF score of 50.  

The veteran was afforded a VA compensation examination in 
February 2000, without the benefit of the claims folder or 
hospital records.  The veteran complained of an inability to 
concentrate and unable to complete any task.  The veteran 
indicated that he had been involved in the construction of 
his home which was destroyed by a hurricane, but he had 
problems with the workers.  On examination, the veteran was 
described as clean, lightly bearded, adequately dressed and 
groomed.  He was alert and oriented x3.  His mood was 
anxious.  His affect was constricted.  His attention was 
good.  His concentration was good.  His memory was fair.  His 
speech was clear and coherent.  He was not hallucinating.  He 
was neither suicidal nor homicidal.  His insight and judgment 
were fair.  He exhibited good impulse control.  The pertinent 
diagnosis was PTSD; he was assigned a GAF score of 65.  

VA treatment reports, dated from January 2000 through 
September 2002, show that the veteran continued to receive 
clinical attention and treatment for symptoms of his PTSD.  
During a clinical visit in May 2000, the veteran reported 
frequent episodes of nightmares, flashbacks, depression, and 
anxiety.  The veteran also reported having difficulty 
sleeping.  The veteran was seen for a group therapy session 
in July 2000, at which time he reported feeling depressive, 
with increase anxiety, intrusive thoughts of war in the last 
two weeks.  During a subsequent group therapy session in 
January 2001, the veteran indicated that he spent the holiday 
season mostly isolated.  In October 2001, it was noted that 
the veteran was observed to be anxious and hyperalert during 
the session.  He continued to experience increased 
symptomatology like anxiety, hyperalertness, and problems 
sleeping.  During a clinical visit in June 2002, it was noted 
that the veteran was still having flashbacks and nightmares 
involving the war.  It was noted that he cried when 
depressed, he isolated himself, and he got irritable.  The 
impression was PTSD with depressive symptoms, moderate; and 
he was assigned a GAF score of 55.  When seen in July 2002, 
the veteran indicated that after many arguments with his 
extended family, he decided to cut relationship with them.  
In August 2002, the veteran indicated that he had been 
feeling more depressed with difficulty sleeping.  Following 
an evaluation, the examiner stated that it was his opinion 
that the veteran had shown deterioration of his psychiatric 
condition, and he was not able to work nor get involved in 
gainful activities.  He was assigned a GAF score of 50.  

Following a mental status examination in October 2002, the VA 
examiner stated, after reviewing the veteran's claims folder 
and performing a clinical history and mental status 
examination, it was his conclusion that the veteran's mental 
disorder met the criteria to establish a diagnosis of PTSD.  
He stated that the veteran had been exposed to a severe 
traumatic event in combat that involved threatened death, or 
serious injury that made him feel extremely fearful, helpless 
and terrified.  The examiner noted that the veteran kept 
experiencing the traumatic events through distressing, 
intrusive thoughts and nightmares related to traumatic events 
like war movies or war news, and avoided talking about those 
experiences.  He was jumpy and hypervigilant.  The examiner 
explained that the disturbance had caused impairment in the 
veteran's social and occupational functioning.  The diagnosis 
was PTSD, chronic, and a GAF score of 50 was assigned.  The 
examiner also concluded that the veteran was not able to 
establish adequate interpersonal relations with his family 
and neighbors, and he was not able to have adequate leisure 
activities.  The examiner stated that the above problems and 
the veteran's poor quality of life were precipitated by his 
PTSD symptoms.  He further concluded that the veteran was not 
able to perform adequately in a job because of his 
persistent, irritable, depressive and anxious mood, his 
persistent intrusive thoughts about Vietnam that interfered 
with his daily living activities and his inability to 
concentrate.  


III.  Legal Analysis-EED assigned of increased ratings for 
PTSD.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.10 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life.  Not 
all disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

The veteran's service-connected PTSD has been rated under 38 
C.F.R. § 4.130, including Diagnostic Code 9411.  At this 
point, the Board must also point out that during the pendency 
of the veteran's appeal, a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  

When a law or regulation changes while a case is pending, the 
VA must consider each version.  Liberalizing, revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2005); 
VAOPGCPREC. 3-2000 (April 10, 2000).  

As explained in more detail below, the Board finds that 
specific consideration of the claim for a higher initial 
evaluation under the revised criteria is not necessary, 
inasmuch as a full grant of the benefit sought on appeal is 
possible pursuant to the former applicable criteria.  

Considering the old version of Diagnostic Code 9411, a 30 
percent rating for psychiatric disability is warranted when 
the ability to establish or maintain effective or wholesome 
relationships with people is definitely impaired; and when by 
reason of psychoneurotic symptoms the initiative, 
flexibility, efficiency, and reliability levels are so 
reduced as to result in definite industrial impairment. In 
regard to the term "definite," the Court's determination in 
Hood v. Brown, 4 Vet. App. 301 (1993), must be considered.  
In Hood, the Court stated that the term "definite" in 38 
C.F.R. § 4.132, was "qualitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  In a precedent opinion 
dated November 9, 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93).  

A 50 percent rating under the old version of Diagnostic Code 
9411 is warranted for psychiatric disability in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted under the old version of Diagnostic Code 9411 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The old formula of Diagnostic 
Code 9411 provides a 100 percent rating for psychiatric 
disability in which: 1) the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary' s 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  Johnson v. Brown, 7 
Vet. App. 95 (1994).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from DSM-IV). A GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994). A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.  These scores have 
been recognized by the Court of Appeals for Veterans Claims 
as an indicator of mental health on a hypothetical continuum 
of mental health-illness.  Carpenter v. Brown, 8 Vet. App. at 
242.  It seems wholly appropriate for adjudicators to look to 
these scores in evaluating psychiatric disability since, as 
noted above, the evaluation of such disabilities involves the 
application of a rating schedule which in turn is based upon 
average impairment of earning capacity.  

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998). In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for his PTSD.  See Mittleider, supra, 11 Vet. App. at 182.  

As a preliminary matter, the Board first finds that adequate 
medical evidence tends to indicate that the veteran's 
depressive symptoms are part of the service-connected PTSD, 
and as such the overall psychiatric impairment will be 
considered.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non- 
service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).  

Based on a review of all of the evidence in this case, with 
particular attention paid to the veteran's regular therapy 
sessions, psychiatric/psychological testing, and consistency 
of symptoms, the Board observes that the veteran's PTSD 
throughout the appeal period renders him demonstrably unable 
to obtain or retain employment.  

Based on the medical evidence of record, the Board finds that 
it is clear that the veteran has not been employable since 
the effective date of service connection for PTSD, except for 
a sheltered environment.  The medical evidence of record 
since 1994 has indicated that the veteran's ability to 
concentrate is severely impaired, and that his desire to 
remain virtually totally isolated severely interferes with 
his ability to establish meaningful relationships and remain 
gainfully employed.  Moreover, the veteran's consistent 
symptoms of nightmares, flashbacks, anxiety, depression, 
severe sleep disturbance, intrusive thoughts, and difficulty 
controlling his anger have all added to the veteran's severe 
total occupational impairment.  While the veteran's symptoms 
have fluctuated over the years in terms of severity, they 
have been fairly constant throughout the appeal period.  
Significantly, on his initial VA examination in September 
1995, it was noted that the veteran was basically an isolated 
person; he had never looked for a job on his own because he 
couldn't face the interviews.  He also reported that he had 
seriously considered doing away with himself and most 
frighteningly; he had inclusively planned the death of other 
people.  The diagnosis was PTSD with very strong associated 
depression; he was assigned a GAF score of 50-51, which 
denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Further, at 
that time, the VA examiners noted that the veteran was 
emotionally very fragile.  The veteran has consistently 
complained of frequent nightmares, flashbacks, anxiety, 
severe depression with crying spells, and a desire for near-
complete social isolation, as noted in all VA examination 
reports of record, as well as mental health clinical records 
and psychological testing reports.  As such, the Board 
concludes that the veteran's PTSD satisfies one of the 
independent criteria for the assignment of a total rating 
under the regulations in effect prior to November 7, 1996.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings."  Thus, the Board 
must consider the proper ratings since the effective date of 
service connection.  

The medical evidence shows that the veteran's PTSD has 
fluctuated in its level of severity, but overall, the veteran 
has been demonstrably unable to obtain or retain employment 
since the effective date of service connection.  Any 
improvement was during periods when he had removed himself 
from the work environment.  The record also establishes that 
periods of employment were on par with a sheltered 
environment.  In other words, since the effective date of 
service connection, the veteran appears socially isolated, 
and most of all, the veteran is demonstrably unable to work 
due to PTSD.  Review of the entire record finds that the 
probative value and weight of the totality of the evidence is 
in such balance as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
Accordingly, the Board finds that the evidence supports an 
initial schedular 100 percent disability rating for PTSD.  
The Board therefore finds that the level of severity of the 
veteran's service-connected disability has been 100 percent 
disabling since the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.129, 4.130, 4.132, Part 4, Diagnostic Code 9411 
(regulations in effect prior to November 7, 1996).  

In light of the above maximum grant of a 100 percent 
schedular evaluation for PTSD from September 13, 1994, 
consideration of a staged rating under Fenderson is moot.  


IV.  Legal Analysis-Earlier Effective Date for TDIU.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The regulatory scheme for TDIU provides 
that VA will grant a total disability rating for compensation 
purposes based upon individual unemployability when the 
medical evidence shows that the veteran is precluded from 
obtaining or maintaining gainful employment consistent with 
his education and occupational experience, by reason of his 
service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In determining whether the veteran is entitled to 
TDIU, neither his non-service-connected disabilities nor his 
age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In light of the veteran's contentions, and the assignment of 
a 100 percent rating for the veteran's PTSD, as well as 
entitlement to an effective date of September 13, 1994, for 
that evaluation, the veteran's claims for an earlier 
effective date for award of a TDIU and for the assignment of 
a 70 percent rating are no longer in controversy.  Hence, 
those claims must be dismissed as moot.  See Green v. West, 
11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999); see also Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).  


ORDER

An initial 100 percent schedular rating for PTSD is granted, 
effective on September 13, 1994, subject to the law and 
regulations governing the payment of monetary benefits.  

The issue of entitlement to an effective date earlier than 
October 11, 2002 for the award of a TDIU is dismissed.  

The issue of entitlement to an effective date earlier than 
October 11, 2002 for the assignment of a 70 percent rating 
for the service-connected PTSD is dismissed.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


